Exhibit 10.1



STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (“Agreement”) is made and entered into as of this
18th  day of December, 2007, by and among In Veritas Medical Diagnostic, Inc., a
Colorado corporation having its principal offices at the Green House, Beechwood
Business Park North, Inverness, Scotland 1V2 3BL (the “Seller”), Medical
Diagnostic Innovations Ltd. a corporation organized under the laws of England
and Wales having its principal office at 3rd Floor, 14 South Molton Street,
London W1K 5QP, United Kingdom (the “Purchaser”), IVMD (UK) Limited, a
corporation organized under the laws of England and Wales having its principal
office at Unit 2, Taurus Business Park, Europa Boulevard, Westbrook, Warrington,
WA5 5YT, United Kingdom (“IVMD UK”) and Jopejo Limited, a corporation organized
under the laws of England and Wales having its principal office at Unit 2,
Taurus Business Park, Europa Boulevard, Westbrook, Warrington, WA5 5YT, United
Kingdom (“Jopejo” IVMD UK and Jopejo are sometimes collectively referred to
hereinafter as the “Subsidiaries”).


W I T N E S S E T H:
 
WHEREAS, Seller owns 19,609 shares of common stock, par value £1.00  per share
and 221,091 shares of cumulative redeemable preferred stock, par value £1.00 per
share of IVMD UK (the “IVMD UK Shares”) and 83,353 shares of common stock, par
value £0.05 per share of Jopejo (the “Jopejo Shares” and collectively with the
IVMD UK Shares, the “Shares”), which Shares constitute 100% of the issued and
outstanding shares of capital stock of each of the Subsidiaries; and
 
WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Shares for the purchase price and upon the
terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE OF SHARES
 
1.1  Sale and Purchase of Shares.
 
Upon the terms and subject to the conditions contained herein, on the Closing
Date the Seller shall sell, assign, transfer, convey and deliver to the
Purchaser, and the Purchaser shall purchase from the Seller, all of the
Shares.  
 


1

--------------------------------------------------------------------------------


ARTICLE II
 
PURCHASE PRICE AND PAYMENT
 
2.1  Amount of Purchase Price. The purchase price (the “Purchase Price”) to be
paid by Purchaser for the Shares is Six Hundred and Sixty Five Thousand, Eight
Hundred and Seventy Two Dollars ($665,872), of which Twenty Six Thousand, Five
Hundred Dollars ($26,500) has been previously advanced by, or on behalf of the
Purchaser to defray certain costs incurred by the Seller in connection with the
preparation and filing of the Form 10-QSB for the quarter ended April 30, 2007
 
2.2  Payment of Purchase Price.
 
On the Closing Date, the Purchaser shall pay balance of the Purchase Price to
the Seller, which shall be paid by the delivery to Seller of a certified or bank
cashier's check, payable to the order of the Seller or, at the Seller’s option,
by wire transfer of immediately available funds into accounts designated by the
Seller.




ARTICLE III
 
CLOSING AND TERMINATION
 
3.1  Closing Date.
 
                      Subject to the satisfaction of the conditions set forth in
Sections 7.1 and 7.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the closing of the sale and purchase of the Shares
provided for in Section 1.1 hereof (the "Closing") shall take place at the
offices of Sichenzia Ross Friedman Ference LLP located at 61 Broadway, 32nd
Floor, New York, New York 10006 (or at such other place as the parties may
designate in writing) on such date as the Seller and the Purchaser may
designate.  The date on which the Closing shall be held is referred to in this
Agreement as the "Closing Date".
 


3.2  Termination of Agreement.
 
This Agreement may be terminated prior to the Closing as follows:
 
(a)  At the election of the Seller or the Purchaser after March 15, 2007, if the
Closing shall not have occurred by the close of business on such date, provided
that the terminating party is not in default of any of its obligations
hereunder;
 
(b)  by mutual written consent of the Seller and the Purchaser; or
 
(c)  by the Seller or the Purchaser if there shall be in effect a final
nonappealable order of a governmental body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence).
 
 
2

--------------------------------------------------------------------------------


 
3.3  Procedure Upon Termination.
 
In the event of termination and abandonment by the Purchaser or the Seller, or
both, pursuant to Section 3.2 hereof, written notice thereof shall forthwith be
given to the other party or parties, and this Agreement shall terminate, and the
purchase of the Shares hereunder shall be abandoned, without further action by
the Purchaser or the Seller.  
 
3.4  Effect of Termination.
 
In the event that this Agreement is validly terminated as provided herein, then
each of the parties shall be relieved of their duties and obligations arising
under this Agreement after the date of such termination and such termination
shall be without liability to the Purchaser, the Seller or each of the
Subsidiaries; provided, however, that the obligations of the parties set forth
in Section 10.4 hereof shall survive any such termination and shall be
enforceable hereunder; provided, further, however, that nothing in this Section
3.4 shall relieve the Purchaser or the Seller of any liability for a breach of
this Agreement.
 


ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SUBSIDIARIES
 
The Seller and the Subsidiaries hereby jointly and severally represent and
warrant to the Purchaser that:


4.1.           Organization and Good Standing. The Seller and each of the
Subsidiaries, are corporations duly organized, validly existing and in good
standing under the laws of the jurisdiction of their incorporation.  The Seller
and each of the Subsidiaries, are not required to be qualified to transact
business in any other jurisdiction where the failure to do so would reasonably
be expected to result in (i) a material adverse effect on the legality, validity
or enforceability of this Agreement, (ii) a material adverse effect on the
results of operations, assets, business or financial condition of the Seller and
each of the Subsidiaries, taken as a whole, or (iii) a material adverse effect
on the Seller’s and each of the Subsidiaries, ability to perform in any material
respect on a timely basis their obligations under this Agreement (any of (i),
(ii) or (iii), a “Material Adverse Effect”).


4.2.           Authority.


(a)           The Seller and each of the Subsidiaries, have full power and
authority (corporate and otherwise) to carry on their business and have all
permits and licenses that are necessary to the conduct of their business or to
the ownership, lease or operation of their properties and assets.


(b)           The execution of this Agreement and the delivery hereof to the
Purchaser and the sale contemplated herein have been, or will be prior to
Closing, duly authorized by the Board of Directors of the Seller and each of the
Subsidiaries, having full power and authority to authorize such actions.


(c)           Subject to any consents required under Section 4.5 below, the
Seller and each of the Subsidiaries have the full legal right, power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement; and this Agreement has been duly and validly executed and delivered
on behalf of the Seller and each of the Subsidiaries and constitute a valid and
binding obligation of the Seller and each of the Subsidiaries, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights and subject to general principles of equity
that restrict the availability of equitable remedies.


3

--------------------------------------------------------------------------------


(d)           Neither the execution and delivery of this Agreement, the
consummation of the transactions herein contemplated, nor compliance with the
terms of this Agreement will violate, conflict with, result in a breach of, or
constitute a default under any statute, regulation, indenture, mortgage, loan
agreement, or other agreement or instrument to which the Seller and each of the
Subsidiaries are  parties or by which each or any of them is bound, any charter,
regulation, or bylaw provision of the Seller and each of the Subsidiaries or any
decree, order, or rule of any court or governmental authority or arbitrator that
is binding on the Seller or each of the Subsidiaries, in any way.


4.3.           Shares.


(a)           The authorized capital stock of the Seller consists of 500,000,000
shares of common stock, par value $0.001 per share and 50,000, 000 shares of
preferred stock of which 86,048,474 shares of common stock and 34,343,662 shares
of designated as Series A Preferred stock are issued and outstanding. Other than
set forth in the SEC Reports, there are no authorized or outstanding
subscriptions, options, warrants, calls, contracts, demands, commitments,
convertible securities or other agreements or arrangements of any character or
nature whatever under which the Seller  is or may become obligated to issue,
assign or transfer any shares of capital stock of the Seller.


(b)           The authorized capital stock of IVMD UK consists of 19,609 shares
of common stock, par value £1.00  per share, of which 19,609 shares are
outstanding. The shares of IVMD UK are duly authorized, validly issued, fully
paid and non-assessable


(c)           The authorized capital stock of Jopejo Limited consists of
2,000,020 shares of common stock, par value £0.05 per share, of which 83,353
shares are outstanding. The shares of Jopejo are duly authorized, validly
issued, fully paid and non-assessable


(d)           Upon the delivery to Purchaser on the Closing Date of the
certificates representing the Shares, Purchaser will have good, legal, valid,
marketable and indefeasible title to the then issued and outstanding shares of
capital stock of each of the Subsidiaries, free and clear of any liens, pledges,
encumbrances, charges, agreements, options, claims or other arrangements or
restrictions of any kind.


4.4.           Consents. Except for the approval of the shareholders of the
Seller, no consents or approvals of any public body or authority and no consents
or waivers from other parties to leases, licenses, franchises, permits,
indentures, agreements or other instruments are (i) required for the lawful
consummation of the transactions contemplated hereby, or (ii) necessary in order
that the Business can be conducted by the Purchaser in the same manner after the
Closing as heretofore conducted by the Seller or each of the Subsidiaries nor
will the consummation of the transactions contemplated hereby result in
creating, accelerating or increasing any liability of the Seller or each of the
Subsidiaries.
 
 
4

--------------------------------------------------------------------------------



 
4.5.           SEC Reports; Financial Statements.  The Seller has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Seller under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Seller was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  Such financial statements comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Seller and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.


4.6.           Books and Records.  The books and records of the Seller and each
of the Subsidiaries are complete and correct in all material respects and have
been maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls.  True and complete
copies of all available minute books and all stock record books of each of the
Subsidiaries will be delivered to Purchaser at Closing.


4.7.           Absence of Undisclosed Liabilities.  Except as and to the extent
reflected or reserved against the financial statements included in the most
recent SEC Report, there are no liabilities or obligations of the Seller and
each of the Subsidiaries of any kind whatsoever, whether accrued, fixed,
absolute, contingent, determined or determinable, and including without
limitation (i) liabilities to former, retired or active employees of the Seller
or each of the Subsidiaries under any pension, health and welfare benefit plan,
vacation plan or other plan of the Seller or each of the Subsidiaries, (ii) tax
liabilities incurred in respect of or measured by income for any period prior to
the close of business on the, or arising out of transactions entered into, or
any state of facts existing, on or prior to said date, and (iii) contingent
liabilities in the nature of an endorsement, guarantee, indemnity or warranty,
and there is no condition, situation or circumstance existing or which has
existed that would reasonably be expected to result in any material liability of
the Seller or each of the Subsidiaries, other than liabilities and contingent
liabilities incurred in the ordinary course of business since the most recent
SEC Report consistent with the Seller’s recent customary business practice, none
of which would reasonably be expected to have a Material Adverse Effect.
 
 
 
5

--------------------------------------------------------------------------------



 
4.8           Taxes.  The Seller and each of the Subsidiaries have timely filed
all federal, state, local and foreign returns, estimates, information statements
and reports (“Returns”) relating to Taxes required to be filed by the Seller and
each of the Subsidiaries with any Tax authority.  All such Returns are true,
correct and complete in all material respects.  The Seller and each of the
Subsidiaries have paid all Taxes shown to be due on such Returns.  The Seller
and each of the Subsidiaries are currently not the beneficiary of any extensions
of time within which to file any Returns. No claim has ever been made by an
authority in a jurisdiction where the Seller and each of the Subsidiaries do not
file tax returns that the Seller or each of the Subsidiaries is or may be
subject to taxation by that jurisdiction.  There are no claims or encumbrances
on any of the Seller’s or the Subsidiaries assets that arose in connection with
any failure (or alleged failure) to pay any tax.


4.9           Contracts.  Except as would not have a material adverse effect on
the Subsidiaries or their obligations, (i) all contracts, agreements and
commitments of the Subsidiaries are valid, binding and in full force and effect,
and (ii) neither of the Subsidiaries nor, to the Seller’s knowledge, any other
party to any such contract, agreement, or commitment has materially breached any
provision thereof or is in default thereunder.  The sale of the Shares by the
Seller in accordance with this Agreement will not result in the termination of
any contract, agreement or commitment of the Subsidiaries, and immediately after
the Closing, each such contract, agreement or commitment will continue in full
force and effect without the imposition or acceleration of any burdensome
condition or other obligation on the Subsidiaries resulting from the sale of the
Shares by the Seller.  True and complete copies of all contracts of the
Subsidiaries will be delivered to Purchaser at Closing.


4.12.                      Compliance With the Law.  The Seller and each of the
Subsidiaries is not in material violation of any applicable federal, state,
local or foreign law, regulation or order or any other, decree or requirement of
any governmental, regulatory or administrative agency or authority or court or
other tribunal (including, but not limited to, any law, regulation order or
requirement relating to securities, properties, business, products,
manufacturing processes, advertising, sales or employment practices, terms and
conditions of employment, occupational safety, health and welfare, conditions of
occupied premises, product safety and liability, civil rights, or environmental
protection, including, but not limited to, those related to waste management,
air pollution control, waste water treatment or noise abatement).  The
Subsidiaries have not been and are not now charged with, or to the knowledge of
the Seller or the Subsidiaries under investigation with respect to, any
violation of any applicable law, regulation, order or requirement relating to
any of the foregoing, nor, to the knowledge of Seller or the Subsidiaries, are
there any circumstances that would reasonably be expected to give rise to any
such violation.  The Subsidiaries have filed all reports required to be filed
with any governmental, regulatory or administrative agency or authority.


4.13.                      Litigation; Pending Labor Disputes.  Except as would
not have a material adverse effect on the Seller, there are no legal,
administrative, arbitration or other proceedings or governmental investigations
pending or, to the knowledge of Seller or the Subsidiaries, threatened, against
the Seller or the Subsidiaries, relating to the business of the Subsidiaries or
their properties (including leased property), or the transactions contemplated
by this Agreement, nor is there any basis known to the Seller or the
Subsidiaries for any such action.  There are no judgments, decrees or orders of
any court, or any governmental department, commission, board, agency or
instrumentality binding upon Seller or the Subsidiaries relating to the business
of each of the Subsidiaries the effect of which is to prohibit any business
practice or the acquisition of any property or the conduct of any business by
the Subsidiaries or which limit or control or otherwise adversely affect its
method or manner of doing business.
 
 
 
6

--------------------------------------------------------------------------------



 
4.14           Broker.  Neither the Seller nor the Subsidiaries have retained
any broker in connection with any transaction contemplated by this
Agreement.  Purchaser and the Seller shall not be obligated to pay any fee or
commission associated with the retention or engagement by the Seller of any
broker in connection with any transaction contemplated by this Agreement.


4.15.                      Disclosure.  All statements contained in any
contract, schedule, closing certificate, opinion, or other closing document
delivered by or on behalf of the Seller or each of the Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall be
deemed representations and warranties by the Seller and the Seller herein.  No
statement, representation or warranty by the Seller or each of the Subsidiaries
in this Agreement or in any contract, schedule, closing certificate, opinion, or
other closing document furnished or to be furnished to the Purchaser pursuant
hereto or in connection with the transactions contemplated hereby contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading or necessary in order to provide a
prospective purchaser of the business the Subsidiaries with full and fair
disclosure concerning the Seller, and the Subsidiaries’ affairs.
 


ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
5.1  Organization and Good Standing.
 
The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.
 
5.2  Authority.
 
(a)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated herein have been, or will prior to Closing be,
duly and validly approved and acknowledged by all necessary corporate action on
the part of the Purchaser.


(b)           The execution of this Agreement and the delivery hereof to the
Seller and the purchase contemplated herein have been, or will be prior to
Closing, duly authorized by the Purchaser’s Board of Directors having full power
and authority to authorize such actions.






5.3  Conflicts; Consents of Third Parties.
 
(a)  The execution and delivery of this Agreement and the consummation of the
transactions herein contemplated, and the compliance with the provisions and
terms of this Agreement, are not prohibited by the Articles of Incorporation or
Bylaws of the Purchaser and will not violate, conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, any
court order, indenture, mortgage, loan agreement, or other agreement or
instrument to which the Purchaser is a party or by which it is bound.
 
7

--------------------------------------------------------------------------------


(b)  No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or the Purchaser Documents or the compliance by
Purchaser with any of the provisions hereof or thereof.
 
5.4  Litigation.
 
There are no Legal Proceedings pending or, to the best knowledge of the
Purchaser, threatened that are reasonably likely to prohibit or restrain the
ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
 
5.5  Broker.
 
The Purchaser has not retained any broker in connection with any transaction
contemplated by this Agreement.  Seller shall not be obligated to pay any fee or
commission associated with the retention or engagement by the Purchaser of any
broker in connection with any transaction contemplated by this Agreement.
 

 
ARTICLE VI
 
COVENANTS
 
6.1  Access to Information.
 
The Seller and the Subsidiaries agree that, prior to the Closing Date, the
Purchaser shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of the Seller
and the Subsidiaries and such examination of the books, records and financial
condition of the Seller and the Subsidiaries as it reasonably requests and to
make extracts and copies of such books and records.  Any such investigation and
examination shall be conducted during regular business hours and under
reasonable circumstances, and the Seller shall cooperate, and shall cause the
Seller and the Subsidiaries to cooperate, fully therein.  No investigation by
the Purchaser prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Seller contained in this Agreement or the Seller Documents.  In order that the
Purchaser may have full opportunity to make such physical, business, accounting
and legal review, examination or investigation as it may reasonably request of
the affairs of the Seller and the Subsidiaries, the Seller shall cause the
officers, employees, consultants, agents, accountants, attorneys and other
representatives of the Seller and the Subsidiaries to cooperate fully with such
representatives in connection with such review and examination.
 
 
8

--------------------------------------------------------------------------------


 
6.2  Consents.
 
The Seller and the each of the Subsidiaries shall use their best efforts, and
the Purchaser shall cooperate with the Seller and the Subsidiaries to obtain at
the earliest practicable date all consents and approvals required to consummate
the transactions contemplated by this Agreement, including, without limitation,
the consents and approvals referred to in Section 4.4 hereof.
 
6.3  Preferred Stock
 
Each of the Seller, Purchaser and Subsidiaries shall take all action necessary
to secure the cancellation of all or substantially all of the outstanding shares
of Series A Preferred Stock of Seller at the Closing.


6.4  Royalty Participation Agreements
 
(a) Upon the Closing, IVMD (UK) shall assume the obligation to pay an aggregate
of ten (10%) percent of the royalty payments received from the sale of the
prothrombin blood clotting measuring device (the “PT Device”) on a pro rata
basis to the PT Note Holders set forth on Schedule 6.4(b) pursuant to certain
Royalty Participation Agreements (the “Royalty Agreements”) entered into among
the Seller and the PT Note Holders, up to a maximum of an aggregate of One
Million Three Hundred and Fifty Thousand ($1,350,000) Dollars (the “Maximum
Payment”).


(b) The parties agree that in the event that IVMD (UK) sells or otherwise
disposes of its rights to receive royalty payments in respect of sales of the PT
Device, the PT Note Holders shall receive an aggregate of  ten (10%) percent, on
a pro rata basis, of any cash consideration received by IVMD (UK) in connection
with any such sale or disposition, less any royalty payments paid by IVMD
(UK)  to the PT Note Holders pursuant to Section 6.4(a) above but in no event
shall any payment pursuant to this Section 6.4(b) exceed the Maximum Payment.


(c) If a majority interest in either Purchaser or IVMD UK is sold within three
(3) years of the date of this Agreement for a purchase price as set forth below
before the obligations to make payments to the PT Note Holders pursuant to
Sections 6.4(a) and 6.4(b) above are fully satisfied, then in such event all
outstanding amounts owed to the PT Note Holders shall be payable as set forth
below, on a pro rata basis, reduced by payments previously made to the PT Note
Holders pursuant to this Section 6.4 of the Agreement:


Purchase price of Purchaser of IVMD UK or MDI
Payment to PT Note Holders
Less than $2,000,000
Nil
$2,000,000 - $3,000,000
$200,000
$3,000,000 - $4,000,000
$300,000
$4,000,000 - $5,000,000
$450,000
$5,000,000 -$8,000,000
$600,000
$8,000,000 -$10,000,000
$800,000
$10,000,000 - $13,000,000
$900,000
In excess of $13,000,000
$1,350,000

 
 
 
9

--------------------------------------------------------------------------------


 

 
(d) The parties hereby agree that IVMD (UK) hereby assumes the obligation to
make the payments set forth in this Section 6.4 of this Agreement and shall not
undertake or assume any other obligation of Seller to the PT Note Holders
pursuant to the Royalty Agreements.


6.5  Security Interest
 
The Seller shall take all actions necessary to have any mortgages, liens and
security interests of in any and all of the property of the Subsidiaries
irrevocably released and terminated, and agrees to promptly obtain any and all
mortgage releases in respect of any mortgages or deeds of trust encumbering any
real property of each of the Subsidiaries and to obtain the consent of any such
parties to the filing of Uniform Commercial Code ("UCC") termination statements
with respect to any UCC financing statements filed against the Subsidiaries.


6.6  Other Actions.
 
(a)           Each of the Seller, the Subsidiaries and the Purchaser shall use
its best efforts to (i) take all actions necessary or appropriate to consummate
the transactions contemplated by this Agreement and (ii) cause the fulfillment
at the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.
 


(b)           The Seller shall write off or otherwise agree to forego all
amounts due to it from each of the Subsidiaries on intercompany accounts or
otherwise, in recognition of the fact that (i) the Purchaser is buying the
Subsidiaries which have material third party net liabilities; and (ii) that the
amounts shown as receivable on intercompany accounts are reasonably regarded as
irrecoverable and have therefore been fully provided against in the books of the
Seller.




6.7  Publicity.
 
None of the Seller, the Subsidiaries nor the Purchaser shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of the Purchaser or the Seller, disclosure is
otherwise required by applicable Law or by the applicable rules of any stock
exchange on which the Seller lists securities, provided that, to the extent
required by applicable law, the party intending to make such release shall use
its best efforts consistent with such applicable law to consult with the other
party with respect to the text thereof.
 
10

--------------------------------------------------------------------------------




ARTICLE VII
 
CONDITIONS TO CLOSING
 
7.1  Conditions Precedent to Obligations of Purchaser.
 
The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Purchaser in whole or in part to the extent permitted by applicable law):
 
(a)  all representations and warranties of the Seller and the Subsidiaries
contained herein shall be true and correct as of the date hereof;
 
(b)  all representations and warranties of the Seller and the Subsidiaries
contained herein qualified as to materiality shall be true and correct, and the
representations and warranties of the Seller and the Subsidiaries contained
herein not qualified as to materiality shall be true and correct in all material
respects, at and as of the Closing Date with the same effect as though those
representations and warranties had been made again at and as of that time;
 
(c)  the Seller and the Subsidiaries shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by  them on or prior to the Closing Date;
 
(d)  the Purchaser shall have been furnished with certificates (dated the
Closing Date and in form and substance reasonably satisfactory to the Purchaser)
executed by the Seller and the Subsidiaries certifying as to the fulfillment of
the conditions specified in Sections 7.1(a), 7.1(b) and 7.1(c) hereof;
 
(e)  Certificates representing 100% of the Shares shall have been, or shall at
the Closing be, validly delivered and transferred to the Purchaser, free and
clear of any and all Liens;
 
(f)  The RPA Note Holders shall have each entered into a Cancellation of Royalty
Participation Agreement and a Royalty Participation Agreement in compliance with
Section 6.4 of this Agreement in the forms attached hereto as Exhibits A and B,
respectively.
 
(g)  there shall not have been or occurred any Material Adverse Change;
 
(h)  the Seller and the Subsidiaries shall have obtained all consents and
waivers referred to in Section 4.4 hereof, in a form reasonably satisfactory to
the Purchaser, with respect to the transactions contemplated by this Agreement
and the Seller Documents; and
 
(i)  no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller and the Subsidiaries, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any order by a governmental body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby.
 


11

--------------------------------------------------------------------------------


7.2  Conditions Precedent to Obligations of the Seller and the Subsidiaries.
 
The obligations of the Seller and the Subsidiaries to consummate the
transactions contemplated by this Agreement are subject to the fulfillment,
prior to or on the Closing Date, of each of the following conditions (any or all
of which may be waived by the Seller and the Seller in whole or in part to the
extent permitted by applicable law):
 
(a)  all representations and warranties of the Purchaser contained herein shall
be true and correct as of the date hereof;
 
(b)  all representations and warranties of the Purchaser contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;
 
(c)  the Purchaser shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
 
(d)  the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Seller) executed
by the Chief Executive Officer of the Purchaser certifying as to the fulfillment
of the conditions specified in Sections 7.2(a), 7.2(b) and 7.2(c); and
 
(e)  The RPA Note Holders shall have each entered into a Cancellation of Royalty
Participation Agreement and a Royalty Participation Agreement in compliance with
Section 6.4 of this Agreement in the forms attached hereto as Exhibits A and B,
respectively.
 
(f)  no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller, the Subsidiaries, or the Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby, and there shall not be in
effect any Order by a Governmental Body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby.
 
ARTICLE VIII
 
DOCUMENTS TO BE DELIVERED
 
8.1  Documents to be Delivered by the Seller.
 
At the Closing, the Seller shall deliver, or cause to be delivered, to the
Purchaser the following:
 
(a)  stock certificates representing the Shares, duly endorsed in blank or
accompanied by stock transfer powers and with all requisite stock transfer tax
stamps attached;
 
12

--------------------------------------------------------------------------------


(b)  copies of all consents and waivers referred to in Section 7.1(g) hereof;
 
(c)  all financial records of the Subsidiaries including the books and records
of original entry for accounting;
 
(d)  the entirety of the book containing all of the minutes of the Board of
Directors and Shareholders for the life of the Subsidiaries but not less than
the previous two years;
 
(e)  copies of all regulatory filings which were required to be filed in the
United Kingdom for the establishment and maintenance of a corporation in that
state for at least the last two years;
 
(f)  any and all information about the business of the Subsidiaries including
but not limited to copies of the original tax returns filed that substantiate
the amount of previous losses;
 
(g)  fully executed signature cards placing the new officers on all of the
Subsidiaries bank accounts and brokerage accounts and removing the current
signers, and
 
(h)  Delivery of all corporate checking, savings and other account information
including checks, debit cards (if any), check books, deposit slips, bank and
brokerage account statements and agreements, and
 
(i)  All passwords necessary to access any and all Subsidiaries accounts,
including but not limited, to Business Wire, corporate websites, online banking
and brokerage accounts, company software and hardware, where applicable, and
 
(j)  such other documents as the Purchaser shall reasonably request.
 
8.2  Documents to be Delivered by the Purchaser.
 
At the Closing, the Purchaser shall deliver to the Seller the following:
 
(a)  the Purchase Price;
 
(b)  the certificates referred to in Section 7.2(d) hereof;
 
(c)  such other documents as the Seller shall reasonably request.
 


ARTICLE IX
INDEMNIFICATION
 
9.1  Indemnification.
 
(a)  Subject to Section 9.2 hereof, the Seller hereby agrees to indemnify and
hold the Purchaser, the Subsidiaries, and their respective directors, officers,
employees, Affiliates, agents, successors and assigns (collectively, the
"Purchaser Indemnified Parties") harmless from and against:
 
 
13

--------------------------------------------------------------------------------


 
(i)  any an all liabilities of the Subsidiaries of every kind, nature, and
description, absolute or contingent, existing as against the Subsidiaries prior
to and including the Closing Date or thereafter coming into being or arising by
reason of any state of facts existing, or any transaction entered into, on or
prior to the Closing Date;
 
(ii)  subject to Section 10.3, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Seller set forth in Section 4
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Seller pursuant to this Agreement, to be true and correct
in all respects as of the date made;
 
(iii)  any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Seller under this Agreement;
 
(iv)  any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys' and
other professionals' fees and disbursements (collectively, "Expenses") incident
to any and all losses, liabilities, obligations, damages, costs and expenses
with respect to which indemnification is provided hereunder (collectively,
"Losses").
 
(b)  Subject to Section 9.2, Purchaser hereby agrees to indemnify and hold the
Seller, its affiliates, agents, successors and assigns (collectively, the
"Seller Indemnified Parties") harmless from and against:
 
(i)  any and all Losses based upon, attributable to or resulting from the
failure of any representation or warranty of the Purchaser set forth in Section
5 hereof, or any representation or warranty contained in any certificate
delivered by or on behalf of the Purchaser pursuant to this Agreement, to be
true and correct as of the date made;
 
(ii)  any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of the Purchaser under
this Agreement or arising from the ownership or operation of the Subsidiaries
from and after the Closing Date; and
 
(iii)  any and all Expenses incident to the foregoing.
 
9.2  Limitations on Indemnification for Breaches of Representations and
Warranties.
 
(a)  An indemnifying party shall not have any liability under Section 9.1(a)(i),
Section 9.1(a)(ii) or Section 9.1(b)(i) hereof unless the aggregate amount of
Losses and Expenses to the indemnified parties finally determined to arise
thereunder based upon, attributable to or resulting from the failure of any
representation or warranty to be true and correct, other than the
representations and warranties set forth in Sections 4.3 and 4.11 hereof,
exceeds $10,000 (the “Basket”) and, in such event, the indemnifying party shall
be required to pay the entire amount of such Losses and Expenses in excess of
$10,000 (the “Deductible”).
 


14

--------------------------------------------------------------------------------


9.3  Indemnification Procedures.
 
(a)  In the event that any Legal Proceedings shall be instituted or that any
claim or demand ("Claim") shall be asserted by any Person in respect of which
payment may be sought under Section 9.1 hereof (regardless of the Basket or the
Deductible referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party.  The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder.  If the indemnifying party elects to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any Losses indemnified
against hereunder, it shall within five (5) days (or sooner, if the nature of
the Claim so requires) notify the indemnified party of its intent to do so.  If
the indemnifying party elects not to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, fails to notify the indemnified party of its election as herein
provided or contests its obligation to indemnify the indemnified party for such
Losses under this Agreement, the indemnified party may defend against,
negotiate, settle or otherwise deal with such Claim.  If the indemnified party
defends any Claim, then the indemnifying party shall reimburse the indemnified
party for the Expenses of defending such Claim upon submission of periodic
bills.  If the indemnifying party shall assume the defense of any Claim, the
indemnified party may participate, at his or its own expense, in the defense of
such Claim; provided, however, that such indemnified party shall be entitled to
participate in any such defense with separate counsel at the expense of the
indemnifying party if (i) so requested by the indemnifying party to participate
or (ii) in the reasonable opinion of counsel to the indemnified party, a
conflict or potential conflict exists between the indemnified party and the
indemnifying party that would make such separate representation advisable; and
provided, further, that the indemnifying party shall not be required to pay for
more than one such counsel for all indemnified parties in connection with any
Claim.  The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.
 
(b)  After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
15

--------------------------------------------------------------------------------


(c)  The failure of the indemnified party to give reasonably prompt notice of
any Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 


ARTICLE X
MISCELLANEOUS
 
10.1  Payment of Sales, Use or Similar Taxes.
 
All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Seller.
 
10.2  Survival of Representations and Warranties.
 
The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto (other than claims for indemnifications with respect to the
representation and warranties contained in Sections 4.3 and 4.11, which shall
survive for periods coterminous with any applicable statutes of limitation)
shall terminate unless within twelve (12) months after the Closing Date written
notice of such claims is given to the Sellers or such actions are commenced.
 
10.3  Expenses.
 
Except as otherwise provided in this Agreement, the Seller, Subsidiaries and the
Purchaser shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.
 
10.4  Specific Performance.
 
The Seller and the Subsidiaries acknowledge and agree that the breach of this
Agreement would cause irreparable damage to the Purchaser and that the Purchaser
will not have an adequate remedy at law.  Therefore, the obligations of the
Seller and the Subsidiaries under this Agreement, including, without limitation,
the Seller’s obligation to sell the Shares to the Purchaser, shall be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith.  Such remedies shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies which any party may
have under this Agreement or otherwise.
 
16

--------------------------------------------------------------------------------


10.5  Further Assurances.
 
The Seller and the Purchaser each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.
 
10.6  Submission to Jurisdiction; Consent to Service of Process.
 
(a)  The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the state of Colorado
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b)  Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 10.10.
 
10.7  Entire Agreement; Amendments and Waivers.
 
This Agreement (including the schedules and exhibits hereto) represents the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
 
10.8  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of Colorado.
 
 
17

--------------------------------------------------------------------------------


10.9  Headings.
 
The section headings of this Agreement are for reference purposes only and are
to be given no effect in the construction or interpretation of this Agreement.
 
10.10  Notices.
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally or mailed by certified mail,
return receipt requested, to the parties (and shall also be transmitted by
facsimile to the Persons receiving copies thereof) at the following addresses
(or to such other address as a party may have specified by notice given to the
other party pursuant to this provision):
 
(a)  
Purchaser:

Medical Diagnostics Innovations, Inc.
3rd Floor, 14 South Molton Street
London W1K 5QP
United Kingdom
 
Copy to:
 
(b)  
IVMD (UK)

Unit 2, Taurus Business Park
Europa Boulevard
Westbrook, Warrington
WA5 5YT, United Kingdom
 
Copy to:
 
(c)  
Jopejo Limited

Unit 2, Taurus Business Park
Europa Boulevard
Westbrook, Warrington
WA5 5YT, United Kingdom
 
Copy to:
 
 
18

--------------------------------------------------------------------------------


 
 
(d)  
Seller:



In Veritas Medical Diagnostics, Inc.
The Green House
Beechwood Business Park North
Inverness, Scotland IV1 3BL


Copy to:


Richard Friedman, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, New York 10006
Phone:  (212) 930-9700
Facsimile: (212) 930-9725






10.11  Severability.
 
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.
 


10.12  Binding Effect; Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below.  No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Seller or the Purchaser (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void; provided, however, that
the Purchaser may assign this Agreement and any or all rights or obligations
hereunder (including, without limitation, the Purchaser's rights to purchase the
Shares and the Purchaser's rights to seek indemnification hereunder) to any
Affiliate of the Purchaser; provided, further, that notwithstanding any such
assignment or delegation, the Purchaser shall continue to be bound by all the
terms of this Agreement.  Upon any such permitted assignment, the references in
this Agreement to the Purchaser shall also apply to any such assignee unless the
context otherwise requires.
 
[Signature page follows]






19

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 


In Veritas Medical Diagnostics, Inc.




By:     /s/ Martin Thorp_______________
Name: Martin Thorp
Title: Chief Financial Officer


IVMD (UK) Limited


By:   /s/ Martin Thorp_______________
     Name: Martin Thorp
     Title: Director






Jopejo Limited


By:   /s/ Martin Thorp________________
     Name: Martin Thorp
     Title: Director






Medical Diagnostic Innovations Ltd.


By:   /s/ Robert Galvin_________________
     Name: Robert Galvin
     Title: Director





20